
	

115 HR 2936 : Resilient Federal Forests Act of 2017
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 2936
		IN THE SENATE OF THE UNITED STATES
		November 2, 2017Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To expedite under the National Environmental Policy Act of 1969 and improve forest management
			 activities on National Forest System lands, on public lands under the
			 jurisdiction of the Bureau of Land Management, and on Tribal lands to
			 return resilience to overgrown, fire-prone forested lands, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Resilient Federal Forests Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Rule of application for National Forest System lands and public lands.
					Title I—Expedited Environmental Analysis and Availability of Categorical Exclusions to Expedite
			 Forest Management Activities
					Subtitle A—Analysis of Proposed Collaborative Forest Management Activities
					Sec. 101. Analysis of only two alternatives (action versus no action) in proposed collaborative
			 forest management activities.
					Subtitle B—Categorical Exclusions
					Sec. 111. Categorical exclusion to expedite certain critical response actions.
					Sec. 112. Categorical exclusion to expedite salvage operations in response to catastrophic events.
					Sec. 113. Categorical exclusion to meet forest plan goals for early successional forests.
					Sec. 114. Categorical exclusion for road side projects.
					Sec. 115. Categorical exclusion to improve or restore National Forest System Lands or public land
			 or reduce the risk of wildfire.
					Subtitle C—General Provisions for Forest Management Activities
					Sec. 121. Compliance with forest plans.
					Sec. 122. Consultation under the National Historic Preservation Act.
					Sec. 123. Consultation under the Endangered Species Act.
					Sec. 124. Forest management activities considered non-discretionary actions.
					Title II—Salvage and Reforestation in Response to Catastrophic Events
					Sec. 201. Expedited salvage operations and reforestation activities following large-scale
			 catastrophic events.
					Sec. 202. Compliance with forest plan.
					Sec. 203. Prohibition on restraining orders, preliminary injunctions, and injunctions pending
			 appeal.
					Title III—Forest Management Litigation
					Subtitle A—General Litigation Provisions
					Sec. 301. No attorney fees for forest management activity challenges.
					Sec. 302. Injunctive relief.
					Subtitle B—Forest Management Activity Arbitration Pilot Program
					Sec. 311. Use of arbitration instead of litigation to address challenges to forest management
			 activities.
					Title IV—Secure Rural Schools and Community Self-Determination Act Amendments
					Sec. 401. Use of reserved funds for title II projects on Federal land and certain non-Federal land.
					Sec. 402. Resource advisory committees.
					Sec. 403. Program for title II self-sustaining resource advisory committee projects.
					Sec. 404. Additional authorized use of reserved funds for title III county projects.
					Sec. 405. Treatment as supplemental funding.
					Title V—Stewardship End Result Contracting
					Sec. 501. Cancellation ceilings for stewardship end result contracting projects.
					Sec. 502. Excess offset value.
					Sec. 503. Payment of portion of stewardship project revenues to county in which stewardship project
			 occurs.
					Sec. 504. Submission of existing annual report.
					Sec. 505. Fire liability provision.
					Sec. 506. Extension of stewardship contracting maximum term limits.
					Title VI—Additional Funding Sources for Forest Management Activities
					Sec. 601. Definitions.
					Sec. 602. Availability of stewardship project revenues and Collaborative Forest Landscape
			 Restoration Fund to cover forest management activity planning costs.
					Sec. 603. State-supported planning of forest management activities.
					Title VII—Tribal Forestry Participation and Protection
					Sec. 701. Protection of Tribal forest assets through use of stewardship end result contracting and
			 other authorities.
					Sec. 702. Management of Indian forest land authorized to include related National Forest System
			 lands and public lands.
					Sec. 703. Tribal forest management demonstration project.
					Sec. 704. Rule of application.
					Title VIII— Expediting Interagency Consultation
					Subtitle A—Forest Plans Not Considered Major Federal Actions
					Sec. 801. Forest plans not considered major Federal actions.
					Subtitle B—Agency Consultation
					Sec. 811. Consultation under Forest and Rangeland Renewable Resources Planning Act of 1974.
					Sec. 812. Consultation under Federal Land Policy and Management Act of 1976.
					Title IX—Miscellaneous 
					Subtitle A—Forest Management Provisions
					Sec. 901. Clarification of existing categorical exclusion authority related to insect and disease
			 infestation.
					Sec. 902. Revision of alternate consultation agreement regulations.
					Sec. 903. Revision of extraordinary circumstances regulations.
					Sec. 904. Conditions on Forest Service road decommissioning.
					Sec. 905. Prohibition on application of Eastside Screens requirements on National Forest System
			 lands.
					Sec. 906. Use of site-specific forest plan amendments for certain projects and activities.
					Sec. 907. Knutson-Vandenberg Act modifications.
					Sec. 908. Application of Northwest Forest Plan Survey and Manage Mitigation Measure Standard and
			 Guidelines.
					Sec. 909. Reconstruction and repair included in good neighbor agreements.
					Sec. 910. Logging and mechanized operations.
					Sec. 910A. Study on use of unmanned aerial vehicles to support wildland fire response and
			 management.
					Sec. 910B. Pilot project for forest health, watershed improvement, and habitat restoration in New
			 Mexico.
					Subtitle B—Oregon and California Railroad Grant Lands and Coos Bay Wagon Road Grant Lands
					Sec. 911. Amendments to the Act of August 28, 1937.
					Sec. 912. Oregon and California Railroad Grant Lands and Coos Bay Wagon Road Grant lands permanent
			 rights of access.
					Sec. 913. Management of Bureau of Land Management lands in Western Oregon.
					Subtitle C—Timber Innovation
					Sec. 921. Definitions.
					Sec. 922. Clarification of research and development program for wood building construction.
					Title X—Major Disaster for Wildfire on Federal Land
					Sec. 1001. Wildfire on Federal lands.
					Sec. 1002. Declaration of a major disaster for wildfire on Federal lands.
					Sec. 1003. Prohibition on transfers.
					Title XI—Disaster Relief and Wildfire Adjustment
					Sec. 1101. Increase in maximum adjustment to accommodate wildfire funding.
				
 2.DefinitionsIn titles I through IX: (1)Catastrophic eventThe term catastrophic event means any natural disaster (such as hurricane, tornado, windstorm, snow or ice storm, rain storm, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, mudslide, drought, or insect or disease outbreak) or any fire, flood, or explosion, regardless of cause.
 (2)Collaborative processThe term collaborative process refers to a process relating to the management of National Forest System lands or public lands by which a project or forest management activity is developed and implemented by the Secretary concerned through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)).
 (3)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
 (4)Coos bay wagon road grant landsThe term Coos Bay Wagon Road Grant lands means the lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179).
 (5)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering the lands.
 (6)Forest planThe term forest plan means— (A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or
 (B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (7)Large-scale catastrophic eventThe term large-scale catastrophic event means a catastrophic event that adversely impacts at least 5,000 acres of reasonably contiguous National Forest System lands or public lands, as determined by the Secretary concerned.
 (8)National Forest SystemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
 (9)Oregon and California railroad grant landsThe term Oregon and California Railroad Grant lands means the following lands: (A)All lands in the State of Oregon revested in the United States under the Act of June 9, 1916 (39 Stat. 218), that are administered by the Secretary of the Interior, acting through the Bureau of Land Management, pursuant to the first section of the Act of August 28, 1937 (43 U.S.C. 1181a).
 (B)All lands in that State obtained by the Secretary of the Interior pursuant to the land exchanges authorized and directed by section 2 of the Act of June 24, 1954 (43 U.S.C. 1181h).
 (C)All lands in that State acquired by the United States at any time and made subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).
 (10)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.
 (11)Reforestation activityThe term reforestation activity means a project or forest management activity carried out by the Secretary concerned whose primary purpose is the reforestation of impacted lands following a large-scale catastrophic event. The term includes planting, evaluating and enhancing natural regeneration, clearing competing vegetation, and other activities related to reestablishment of forest species on the impacted lands.
 (12)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121).
 (13)Salvage operationThe term salvage operation means a forest management activity and restoration activities carried out in response to a catastrophic event where the primary purpose is—
 (A)to prevent wildfire as a result of the catastrophic event, or, if the catastrophic event was wildfire, to prevent a re-burn of the fire-impacted area;
 (B)to provide an opportunity for utilization of forest materials damaged as a result of the catastrophic event; or
 (C)to provide a funding source for reforestation and other restoration activities for the National Forest System lands or public lands impacted by the catastrophic event.
 (14)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to National Forest System lands; and
 (B)the Secretary of the Interior, with respect to public lands. 3.Rule of application for National Forest System lands and public landsUnless specifically provided by a provision of titles I through IX, the authorities provided by such titles do not apply with respect to any National Forest System lands or public lands—
 (1)that are included in the National Wilderness Preservation System; (2)that are located within a national or State-specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—
 (A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or
 (B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or
 (3)on which timber harvesting for any purpose is prohibited by Federal statute. IExpedited Environmental Analysis and Availability of Categorical Exclusions to Expedite Forest Management Activities AAnalysis of Proposed Collaborative Forest Management Activities 101.Analysis of only two alternatives (action versus no action) in proposed collaborative forest management activities (a)Application to certain Environmental Assessments and Environmental Impact StatementsThis section shall apply whenever the Secretary concerned prepares an environmental assessment or an environmental impact statement pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for a forest management activity that—
 (1)is developed through a collaborative process; (2)is proposed by a resource advisory committee;
 (3)will occur on lands identified by the Secretary concerned as suitable for timber production; (4)will occur on lands designated by the Secretary (or designee thereof) pursuant to section 602(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a(b)), notwithstanding whether such forest management activity is initiated prior to September 30, 2018; or
 (5)is covered by a community wildfire protection plan. (b)Consideration of AlternativesIn an environmental assessment or environmental impact statement described in subsection (a), the Secretary concerned shall study, develop, and describe only the following two alternatives:
 (1)The forest management activity. (2)The alternative of no action.
 (c)Elements of No Action AlternativeIn the case of the alternative of no action, the Secretary concerned shall consider whether to evaluate—
 (1)the effect of no action on— (A)forest health;
 (B)habitat diversity; (C)wildfire potential;
 (D)insect and disease potential; and (E)timber production; and
 (2)the implications of a resulting decline in forest health, loss of habitat diversity, wildfire, or insect or disease infestation, given fire and insect and disease historic cycles, on—
 (A)domestic water supply in the project area; (B)wildlife habitat loss; and
 (C)other economic and social factors. BCategorical Exclusions 111.Categorical exclusion to expedite certain critical response actions (a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is—
 (1)to address an insect or disease infestation; (2)to reduce hazardous fuel loads;
 (3)to protect a municipal water source; (4)to maintain, enhance, or modify critical habitat to protect it from catastrophic disturbances;
 (5)to increase water yield; or (6)any combination of the purposes specified in paragraphs (1) through (5).
 (c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
					(d)Acreage limitations
 (1)In generalExcept in the case of a forest management activity described in paragraph (2), a forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.
 (2)Larger areas authorizedA forest management activity covered by the categorical exclusion established under subsection (a) may contain treatment units exceeding a total of 10,000 acres but not more than a total of 30,000 acres if the forest management activity—
 (A)is developed through a collaborative process; (B)is proposed by a resource advisory committee; or
 (C)is covered by a community wildfire protection plan. 112.Categorical exclusion to expedite salvage operations in response to catastrophic events (a)Categorical exclusion establishedSalvage operations carried out by the Secretary concerned on National Forest System lands or public lands are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (b)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
 (c)Acreage limitationA salvage operation covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.
					(d)Additional requirements
 (1)Stream buffersA salvage operation covered by the categorical exclusion established under subsection (a) shall comply with the standards and guidelines for stream buffers contained in the applicable forest plan unless waived by the Regional Forester, in the case of National Forest System lands, or the State Director of the Bureau of Land Management, in the case of public lands.
 (2)Reforestation planA reforestation plan shall be developed under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b), as part of a salvage operation covered by the categorical exclusion established under subsection (a).
						113.Categorical exclusion to meet forest plan goals for early successional forests
 (a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is to modify, improve, enhance, or create early successional forests for wildlife habitat improvement and other purposes, consistent with the applicable forest plan.
 (c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
 (d)Project goalsTo the maximum extent practicable, the Secretary concerned shall design a forest management activity under this section to meet early successional forest goals in such a manner so as to maximize production and regeneration of priority species, as identified in the forest plan and consistent with the capability of the activity site.
 (e)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres.
					114.Categorical exclusion for road side projects
 (a)Categorical exclusion establishedProjects carried out by the Secretary concerned to remove hazard trees or to salvage timber for purposes of the protection of public health or safety, water supply, or public infrastructure are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (b)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
					(c)Healthy Forests Restoration Act requirements
 (1)Administrative reviewA project that is categorically excluded under this section shall be subject to the requirements of subsections (d), (e), and (f) of section 603 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591).
 (2)Hazardous fuel reduction on Federal landA project that is categorically excluded under this section shall be subject to the requirements of sections 102, 104, 105, and 106 of title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.).
						115.Categorical exclusion to improve or restore National Forest System Lands or public land or reduce
			 the risk of wildfire
 (a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
					(b)Forest management activities designated for categorical exclusion
 (1)DesignationThe forest management activities designated under this section for a categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary concerned on National Forest System Lands or public lands where the primary purpose of such activity is to improve or restore such lands or reduce the risk of wildfire on those lands.
 (2)Activities authorizedThe follow activities may be carried out pursuant to the categorical exclusion established under subsection (a):
 (A)Removal of juniper trees, medusahead rye, conifer trees, piñon pine trees, cheatgrass, and other noxious or invasive weeds specified on Federal or State noxious weeds lists through late-season livestock grazing, targeted livestock grazing, prescribed burns, and mechanical treatments.
 (B)Performance of hazardous fuels management. (C)Creation of fuel and fire breaks.
 (D)Modification of existing fences in order to distribute livestock and help improve wildlife habitat. (E)Installation of erosion control devices.
 (F)Construction of new and maintenance of permanent infrastructure, including stock ponds, water catchments, and water spring boxes used to benefit livestock and improve wildlife habitat.
 (G)Performance of soil treatments, native and non-native seeding, and planting of and transplanting sagebrush, grass, forb, shrub, and other species.
 (H)Use of herbicides, so long as the Secretary concerned determines that the activity is otherwise conducted consistently with agency procedures, including any forest plan applicable to the area covered by the activity.
 (c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
 (d)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not exceed 10,000 acres.
 (e)DefinitionsIn this section: (1)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activities that reduce the risk of wildfire.
 (2)Late-season grazingThe term late-season grazing means grazing activities that occur after both the invasive species and native perennial species have completed their current-year annual growth cycle until new plant growth begins to appear in the following year.
 (3)Targeted livestock grazingThe term targeted livestock grazing means grazing used for purposes of hazardous fuel reduction. CGeneral Provisions for Forest Management Activities 121.Compliance with forest plansA forest management activity carried out pursuant to this Act shall be conducted in a manner consistent with the forest plan applicable to the National Forest System land or public lands covered by the forest management activity.
				122.Consultation under the National Historic Preservation Act
 (a)In generalNot later than 12 months after the date of enactment of this Act, the Secretary concerned shall each develop, in consultation with relevant consulting parties, a programmatic agreement or other appropriate program alternative pursuant to section 800.14 of title 36, Code of Federal Regulations, or successor regulation, for expediting reviews under section 306108 of title 54, United States Code, for forest management activities carried out pursuant to this Act.
 (b)RequirementA programmatic agreement or other program alternative developed under subsection (a) shall incorporate the concepts of phased identification and evaluation set forth in section 800.4(b)(2) of title 36, Code of Federal Regulations, or successor regulation.
					123.Consultation under the Endangered Species Act
					(a)No consultation if action not likely To adversely affect a listed species or designated critical
 habitatWith respect to a forest management activity carried out pursuant to this Act, consultation under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) shall not be required if the Secretary concerned determines that the such forest management activity is not likely to adversely affect a listed species or designated critical habitat.
					(b)Expedited consultation
 (1)In generalWith respect to a forest management activity carried out pursuant to this Act, consultation required under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) shall be concluded within the 90-day period beginning on the date on which such consultation was requested by the Secretary concerned.
 (2)No conclusionIn the case of a consultation described in paragraph (1) that is not concluded within the 90-day period, the forest management activity for which such consultation was initiated—
 (A)shall be considered to have not violated section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)); and
 (B)may be carried out. 124.Forest management activities considered non-discretionary actionsFor purposes of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), a forest management activity carried out by the Secretary concerned pursuant to this Act shall be considered a non-discretionary action.
				IISalvage and Reforestation in Response to Catastrophic Events
			201.Expedited salvage operations and reforestation activities following large-scale catastrophic events
 (a)Expedited environmental assessmentNotwithstanding any other provision of law, an environmental assessment prepared by the Secretary concerned pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for a salvage operation or reforestation activity proposed to be conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event shall be completed within 60 days after the conclusion of the catastrophic event.
 (b)Expedited implementation and completionIn the case of reforestation activities conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event, the Secretary concerned shall, to the maximum extent practicable, achieve reforestation of at least 75 percent of the impacted lands during the 5-year period following the conclusion of the catastrophic event.
 (c)Availability of Knutson-Vandenberg fundsAmounts in the special fund established pursuant to section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b) shall be available to the Secretary of Agriculture for reforestation activities authorized by this title.
 (d)Timeline for Public Input ProcessNotwithstanding any other provision of law, in the case of a salvage operation or reforestation activity proposed to be conducted on National Forest System lands or public lands adversely impacted by a large-scale catastrophic event, the Secretary concerned shall allow 30 days for public scoping and comment, 15 days for filing an objection, and 15 days for the agency response to the filing of an objection. Upon completion of this process and expiration of the period specified in subsection (a), the Secretary concerned shall implement the project immediately.
 202.Compliance with forest planA salvage operation or reforestation activity authorized by this title shall be conducted in a manner consistent with the forest plan applicable to the National Forest System lands or public lands covered by the salvage operation or reforestation activity.
 203.Prohibition on restraining orders, preliminary injunctions, and injunctions pending appealNo restraining order, preliminary injunction, or injunction pending appeal shall be issued by any court of the United States with respect to any decision to prepare or conduct a salvage operation or reforestation activity in response to a large-scale catastrophic event. Section 705 of title 5, United States Code, shall not apply to any challenge to the salvage operation or reforestation activity.
			IIIForest Management Litigation
			AGeneral Litigation Provisions
 301.No attorney fees for forest management activity challengesNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and Judgment Fund of the United States Treasury to pay any fees or other expenses under such sections to any plaintiff related to an action challenging a forest management activity carried out pursuant to this Act.
				302.Injunctive relief
					(a)Balancing short- and long-Term effects of forest management activities in considering injunctive
 reliefAs part of its weighing the equities while considering any request for an injunction that applies to any agency action as part of a forest management activity under titles I through IX, the court reviewing the agency action shall balance the impact to the ecosystem likely affected by the forest management activity of—
 (1)the short- and long-term effects of undertaking the agency action; against (2)the short- and long-term effects of not undertaking the action.
						(b)Time limitations for injunctive relief
 (1)In generalSubject to paragraph (2) the length of any preliminary injunctive relief and stays pending appeal that applies to any agency action as part of a forest management activity under titles I through IX, shall not exceed 60 days.
						(2)Renewal
 (A)In generalA court of competent jurisdiction may issue one or more renewals of any preliminary injunction, or stay pending appeal, granted under paragraph (1).
 (B)UpdatesIn each renewal of an injunction in an action, the parties to the action shall present the court with updated information on the status of the authorized forest management activity.
							BForest Management Activity Arbitration Pilot Program
				311.Use of arbitration instead of litigation to address challenges to forest management activities
					(a)Discretionary arbitration process pilot program
 (1)In generalThe Secretary of Agriculture, with respect to National Forest System lands, and the Secretary of the Interior, with respect to public lands, shall each establish a discretionary arbitration pilot program as an alternative dispute resolution process in lieu of judicial review for the activities described in paragraph (2).
 (2)Activities describedThe Secretary concerned, at the sole discretion of the Secretary, may designate objections or protests to forest management activities for arbitration under the arbitration pilot program established under paragraph (1).
 (3)Maximum amount of arbitrationsUnder the arbitration pilot program, the Secretary concerned may not arbitrate more than 10 objections or protests to forest management activities in a fiscal year in—
 (A)each Forest Service Region; and (B)each State Region of the Bureau of Land Management.
 (4)Determining amount of arbitrationsAn objection or protest to a forest management activity shall not be counted towards the limitation on number of arbitrations under paragraph (3) unless—
 (A)on the date such objection or protest is designated for arbitration, the forest management activity for which such objection or protest is filed has not been the subject of arbitration proceedings under the pilot program; and
 (B)the arbitration proceeding has commenced with respect to such objection or protest. (5)TerminationThe pilot programs established pursuant to paragraph (1) shall terminate on the date that is 7 years after the date of the enactment of this Act.
						(b)Intervening parties
 (1)RequirementsAny person that submitted a public comment on the forest management activity that is subject to arbitration may intervene in the arbitration—
 (A)by endorsing— (i)the forest management activity; or
 (ii)the modification proposal submitted under subparagraph (B); or (B)by submitting a proposal to further modify the forest management activity.
 (2)Deadline for submissionWith respect to an objection or protest that is designated for arbitration under this subsection (a), a request to intervene in an arbitration must be submitted not later than the date that is 30 days after the date on which such objection or protest was designated for arbitration.
 (3)Multiple partiesMultiple intervening parties may submit a joint proposal so long as each intervening party meets the eligibility requirements of paragraph (1).
						(c)Appointment of arbitrator
 (1)AppointmentThe Secretary of Agriculture and the Secretary of the Interior shall jointly develop and publish a list of not fewer than 20 individuals eligible to serve as arbitrators for the pilot programs under this section.
 (2)QualificationsIn order to be eligible to serve as an arbitrator under this subsection, an individual shall be, on the date of the appointment of such arbitrator—
 (A)certified by the American Arbitration Association; and (B)not a registered lobbyist.
							(3)Selection of arbitrator
 (A)In generalFor each arbitration commenced under this section, the Secretary concerned and each applicable objector or protestor shall agree, not later than 14 days after the agreement process is initiated, on a mutually acceptable arbitrator from the list published under subsection.
 (B)Appointment after 14-daysIn the case of an agreement with respect to a mutually acceptable arbitrator not being reached within the 14-day limit described in subparagraph (A), the Secretary concerned shall appoint an arbitrator from the list published under this subsection.
							(d)Selection of proposals
 (1)In generalThe arbitrator appointed under subsection (c)— (A)may not modify any of the proposals submitted with the objection, protest, or request to intervene; and
 (B)shall select to be conducted— (i)the forest management activity, as approved by the Secretary; or
 (ii)a proposal submitted by an objector or an intervening party. (2)Selection criteriaAn arbitrator shall, when selecting a proposal, consider—
 (A)whether the proposal is consistent with the applicable forest plan, laws, and regulations; (B)whether the proposal can be carried out by the Secretary concerned; and
 (C)the effect of each proposal on— (i)forest health;
 (ii)habitat diversity; (iii)wildfire potential;
 (iv)insect and disease potential; (v)timber production; and
 (vi)the implications of a resulting decline in forest health, loss of habitat diversity, wildfire, or insect or disease infestation, given fire and insect and disease historic cycles, on—
 (I)domestic water costs; (II)wildlife habitat loss; and
 (III)other economic and social factors. (e)Effect of decisionThe decision of an arbitrator with respect to the forest management activity—
 (1)shall not be considered a major Federal action; (2)shall be binding; and
 (3)shall not be subject to judicial review, except as provided in section 10(a) of title 9, United States Code.
 (f)Deadline for completionNot later than 90 days after the date on which the arbitration is filed with respect to the forest management activity, the arbitration process shall be completed.
					IVSecure Rural Schools and Community Self-Determination Act Amendments
			401.Use of reserved funds for title II projects on Federal land and certain non-Federal land
 (a)Repeal of Merchantable timber contracting pilot programSection 204(e) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(e)) is amended by striking paragraph (3).
 (b)Requirements for project fundsSection 204(f) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(f)) is amended to read as follows:
					
						(f)Requirements for project funds
 (1)In generalSubject to paragraph (2), the Secretary concerned shall ensure that at least 50 percent of the project funds reserved by a participating county under section 102(d) shall be available only for projects that—
 (A)include the sale of timber or other forest products, reduce fire risks, or improve water supplies; and
 (B)implement stewardship objectives that enhance forest ecosystems or restore and improve land health and water quality.
 (2)ApplicabilityThe requirement in paragraph (1) shall apply only to project funds reserved by a participating county whose boundaries include Federal land that the Secretary concerned determines has been subject to a timber or other forest products program within 5 fiscal years before the fiscal year in which the funds are reserved..
				402.Resource advisory committees
 (a)Recognition of resource advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking 2012 each place it appears and inserting 2022.
 (b)Reduction in composition of committeesSection 205(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(d)) is amended—
 (1)in paragraph (1), by striking 15 members and inserting 9 members; and (2)by striking 5 persons each place it appears and inserting 3 persons.
 (c)Expanding local participation on committeesSection 205(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(d)) is amended—
 (1)in paragraph (3), by inserting before the period at the end the following: , consistent with the requirements of paragraph (4); and (2)by striking paragraph (4) and inserting the following new paragraph:
						
 (4)Geographic distributionThe members of a resource advisory committee shall reside within the county or counties in which the committee has jurisdiction or an adjacent county..
					(d)Appointment of resource advisory committees by applicable designee
 (1)In generalSection 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125) is further amended—
 (A)in subsection (a)— (i)in paragraph (1), by inserting (or applicable designee) after The Secretary concerned;
 (ii)in paragraph (3), by inserting (or applicable designee) after the Secretary concerned; and (iii)in paragraph (4), by inserting (or applicable designee) after the Secretary concerned both places it appears;
 (B)in subsection (b)(6), by inserting (or applicable designee) after the Secretary concerned; (C)in subsection (c)—
 (i)in the subsection heading, by inserting or applicable designee after by the Secretary; (ii)in paragraph (1), by inserting (or applicable designee) after The Secretary concerned both places it appears;
 (iii)in paragraph (2), by inserting (or applicable designee) after The Secretary concerned; (iv)in paragraph (4), by inserting (or applicable designee) after The Secretary concerned; and
 (v)by adding at the end the following new paragraph:  (6)Applicable designeeIn this section, the term applicable designee means—
 (A)with respect to Federal land described in section 3(7)(A), the applicable Regional Forester; and (B)with respect to Federal land described in section 3(7)(B), the applicable Bureau of Land Management State Director.;
 (D)in subsection (d)(3), by inserting (or applicable designee) after the Secretary concerned; and (E)in subsection (f)(1)—
 (i)by inserting (or applicable designee) after the Secretary concerned; and (ii)by inserting (or applicable designee) after of the Secretary.
 (2)Conforming amendmentSection 201(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121(3)) is amended by inserting (or applicable designee (as defined in section 205(c)(6))) after Secretary concerned both places it appears.
					403.Program for title II self-sustaining resource advisory committee projects
 (a)Self-Sustaining resource advisory committee projectsTitle II of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121 et seq.) is amended by adding at the end the following new section:
					
						209.Program for self-sustaining resource advisory committee projects
 (a)RAC programThe Chief of the Forest Service shall conduct a program (to be known as the self-sustaining resource advisory committee program or RAC program) under which 10 resource advisory committees will propose projects authorized by subsection (c) to be carried out using project funds reserved by a participating county under section 102(d).
 (b)Selection of participating resource advisory committeesThe selection of resource advisory committees to participate in the RAC program is in the sole discretion of the Chief of the Forest Service.
 (c)Authorized projectsNotwithstanding the project purposes specified in sections 202(b), 203(c), and 204(a)(5), projects under the RAC program are intended to—
 (1)accomplish forest management objectives or support community development; and (2)generate receipts.
 (d)Deposit and availability of revenuesAny revenue generated by a project conducted under the RAC program, including any interest accrued from the revenues, shall be—
 (1)deposited in the special account in the Treasury established under section 102(d)(2)(A); and (2)available, in such amounts as may be provided in advance in appropriation Acts, for additional projects under the RAC program.
								(e)Termination of authority
 (1)In generalThe authority to initiate a project under the RAC program shall terminate on September 30, 2022. (2)Deposits in treasuryAny funds available for projects under the RAC program and not obligated by September 30, 2023, shall be deposited in the Treasury of the United States..
 (b)Exception to general rule regarding treatment of receiptsSection 403(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7153(b)) is amended by striking All revenues and inserting Except as provided in section 209, all revenues.
 404.Additional authorized use of reserved funds for title III county projectsSection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended—
 (1)in paragraph (2)— (A)by inserting and law enforcement patrols after including firefighting; and
 (B)by striking and at the end; (2)in paragraph (3), by inserting and carry out after develop;
 (3)by redesignating paragraph (3) as paragraph (4); and (4)by inserting after paragraph (2) the following new paragraph (3):
					
 (3)to cover training costs and equipment purchases directly related to the emergency services described in paragraph (2); and.
				405.Treatment as supplemental funding
 (a)In generalSection 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112) is amended by adding at the end the following new subsection:
					
 (f)Treatment as supplemental fundingNone of the funds made available to a beneficiary county or other political subdivision of a State under this Act shall be used in lieu of or to otherwise offset State funding sources for local schools, facilities, or educational purposes..
 (b)Continuation of direct paymentsPayments to States made under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) and 25-percent payments made to States and Territories under the Acts of May 23, 1908, and March 1, 1911 (16 U.S.C. 500), shall continue to be made as direct payments.
				VStewardship End Result Contracting
			501.Cancellation ceilings for stewardship end result contracting projects
 (a)Cancellation ceilingsSection 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) is amended— (1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and
 (2)by inserting after subsection (g) the following new subsection (h):  (h)Cancellation ceilings (1)In generalNotwithstanding section 3903(b)(1) of title 41, United States Code, the Chief and the Director may obligate funds in stages that are economically or programmatically viable to cover any potential cancellation or termination costs for an agreement or contract under subsection (b) in stages that are economically or programmatically viable.
 (2)Advance notice to congress of cancellation ceiling in excess of $25 millionNot later than 30 days before entering into a multiyear agreement or contract under subsection (b) that includes a cancellation ceiling in excess of $25 million, but does not include proposed funding for the costs of cancelling the agreement or contract up to such cancellation ceiling, the Chief or the Director, as the case may be, shall submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a written notice that includes—
 (A)the cancellation ceiling amounts proposed for each program year in the agreement or contract; (B)the reasons why such cancellation ceiling amounts were selected;
 (C)the extent to which the costs of contract cancellation are not included in the budget for the agreement or contract; and
 (D)an assessment of the financial risk of not including budgeting for the costs of agreement or contract cancellation.
 (3)Transmittal of notice to OMBNot later than 14 days after the date on which written notice is provided under paragraph (2) with respect to an agreement or contract under subsection (b), the Chief or the Director, as the case may be, shall transmit a copy of the notice to the Director of the Office of Management and Budget..
 (b)Relation to other lawsSection 604(d)(5) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)(5)) is amended—
 (1)by striking , the Chief may and inserting and section 2(a)(1) of the Act of July 31, 1947 (commonly known as the Materials Act of 1947; 30 U.S.C. 602(a)(1)), the Chief and the Director may; and
 (2)by striking the last sentence. 502.Excess offset valueSection 604(g)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(g)(2)) is amended by striking subparagraphs (A) and (B) and inserting the following new subparagraphs:
				
 (A)use the excess to satisfy any outstanding liabilities for cancelled agreements or contracts; or (B)if there are no outstanding liabilities under subparagraph (A), apply the excess to other authorized stewardship projects..
 503.Payment of portion of stewardship project revenues to county in which stewardship project occursSection 604(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(e)) is amended— (1)in paragraph (2)(B), by inserting subject to paragraph (3)(A), before shall; and
 (2)in paragraph (3)(A), by striking services received by the Chief or the Director and all that follows through the period at the end and inserting the following: services and in-kind resources received by the Chief or the Director under a stewardship contract project conducted under this section shall not be considered monies received from the National Forest System or the public lands, but any payments made by the contractor to the Chief or Director under the project shall be considered monies received from the National Forest System or the public lands..
 504.Submission of existing annual reportSubsection (j) of section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c), as redesignated by section 501(a)(1), is amended by striking report to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives and inserting submit to the congressional committees specified in subsection (h)(2) a report.
 505.Fire liability provisionSection 604(d) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)) is amended by adding at the end the following new paragraph:
				
 (8)ModificationUpon the request of the contractor, a contract or agreement under this section awarded before February 7, 2014, shall be modified by the Chief or Director to include the fire liability provisions described in paragraph (7)..
			506.Extension of stewardship contracting maximum term limits
 (a)Health Forests Restoration ActSection 604(d)(3)(B) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)(3)(B)) is amended by striking 10 years and inserting 20 years.
 (b)National Forest Management ActSection 14(c) of the National Forest Management Act of 1976 (16 U.S.C. 472a(c)) is amended by striking ten years and inserting 20 years.
				VIAdditional Funding Sources for Forest Management Activities
 601.DefinitionsIn this title: (1)Eligible entityThe term eligible entity means—
 (A)a State or political subdivision of a State containing National Forest System lands or public lands;
 (B)a publicly chartered utility serving one or more States or a political subdivision thereof; (C)a rural electric company; and
 (D)any other entity determined by the Secretary concerned to be appropriate for participation in the Fund.
 (2)FundThe term Fund means the State-Supported Forest Management Fund established by section 603. 602.Availability of stewardship project revenues and Collaborative Forest Landscape Restoration Fund to cover forest management activity planning costs (a)Availability of stewardship project revenuesSection 604(e)(2)(B) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(e)(2)(B)), as amended by section 503, is further amended by striking appropriation at the project site from which the monies are collected or at another project site. and inserting the following:
					
 appropriation—(i)at the project site from which the monies are collected or at another project site; and (ii)to cover not more than 25 percent of the cost of planning additional stewardship contracting projects..
 (b)Availability of Collaborative Forest Landscape Restoration FundSection 4003(f)(1) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(1)) is amended by striking carrying out and and inserting planning, carrying out, and.
				603.State-supported planning of forest management activities
 (a)State-Supported forest management fundThere is established in the Treasury of the United States a fund, to be known as the State-Supported Forest Management Fund, to cover the cost of planning (especially related to compliance with section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332)), carrying out, and monitoring certain forest management activities on National Forest System lands or public lands.
 (b)ContentsThe State-Supported Forest Management Fund shall consist of such amounts as may be— (1)contributed by an eligible entity for deposit in the Fund;
 (2)appropriated to the Fund; or (3)generated by forest management activities carried out using amounts in the Fund.
 (c)Geographical and use limitationsIn making a contribution under subsection (b)(1), an eligible entity may— (1)specify the National Forest System lands or public lands for which the contribution may be expended; and
 (2)limit the types of forest management activities for which the contribution may be expended. (d)Authorized forest management activitiesIn such amounts as may be provided in advance in appropriation Acts, the Secretary concerned may use the Fund to plan, carry out, and monitor a forest management activity that—
 (1)is developed through a collaborative process; (2)is proposed by a resource advisory committee;
 (3)is covered by a community wildfire protection plan. (e)Implementation methodsA forest management activity carried out using amounts in the Fund may be carried out using a contract or agreement under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c), the good neighbor authority provided by section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a), a contract under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), or other authority available to the Secretary concerned, but revenues generated by the forest management activity shall be used to reimburse the Fund for planning costs covered using amounts in the Fund.
				(f)Relation to other laws
 (1)Revenue sharingSubject to subsection (e), revenues generated by a forest management activity carried out using amounts from the Fund shall be considered monies received from the National Forest System.
 (2)Knutson-vanderberg ActThe Act of June 9, 1930 (commonly known as the Knutson-Vanderberg Act; 16 U.S.C. 576 et seq.), shall apply to any forest management activity carried out using amounts in the Fund.
					(g)Termination of fund
 (1)TerminationThe Fund shall terminate 10 years after the date of the enactment of this Act. (2)Effect of terminationUpon the termination of the Fund pursuant to paragraph (1) or pursuant to any other provision of law, unobligated contributions remaining in the Fund shall be returned to the eligible entity that made the contribution.
					VIITribal Forestry Participation and Protection
			701.Protection of Tribal forest assets through use of stewardship end result contracting and other
			 authorities
 (a)Prompt consideration of tribal requestsSection 2(b) of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a(b)) is amended— (1)in paragraph (1), by striking Not later than 120 days after the date on which an Indian tribe submits to the Secretary and inserting In response to the submission by an Indian Tribe of ; and
 (2)by adding at the end the following new paragraph:  (4)Time periods for consideration (A)Initial responseNot later than 120 days after the date on which the Secretary receives a Tribal request under paragraph (1), the Secretary shall provide an initial response to the Indian Tribe regarding—
 (i)whether the request may meet the selection criteria described in subsection (c); and (ii)the likelihood of the Secretary entering into an agreement or contract with the Indian Tribe under paragraph (2) for activities described in paragraph (3).
 (B)Notice of denialNotice under subsection (d) of the denial of a Tribal request under paragraph (1) shall be provided not later than 1 year after the date on which the Secretary received the request.
 (C)CompletionNot later than 2 years after the date on which the Secretary receives a Tribal request under paragraph (1), other than a Tribal request denied under subsection (d), the Secretary shall—
 (i)complete all environmental reviews necessary in connection with the agreement or contract and proposed activities under the agreement or contract; and
 (ii)enter into the agreement or contract with the Indian tribe under paragraph (2).. (b)Conforming and technical amendmentsSection 2 of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a) is amended—
 (1)in subsections (b)(1) and (f)(1), by striking section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law 105–277) (as amended by section 323 of the Department of the Interior and Related Agencies Appropriations Act, 2003 (117 Stat. 275)) and inserting section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c); and
 (2)in subsection (d), by striking subsection (b)(1), the Secretary may and inserting paragraphs (1) and (4)(B) of subsection (b), the Secretary shall. 702.Management of Indian forest land authorized to include related National Forest System lands and public landsSection 305 of the National Indian Forest Resources Management Act (25 U.S.C. 3104) is amended by adding at the end the following new subsection:
				
					(c)Inclusion of certain national forest system land and public land
 (1)AuthorityAt the request of an Indian Tribe, the Secretary concerned may agree to treat Federal forest land as Indian forest land for purposes of planning and conducting forest land management activities under this section if the Federal forest land is located within, or mostly within, a geographic area that presents a feature or involves circumstances principally relevant to that Indian Tribe, such as Federal forest land ceded to the United States by treaty, Federal forest land within the boundaries of a current or former reservation, or Federal forest land adjudicated to be Tribal homelands.
 (2)RequirementsAs part of the agreement to treat Federal forest land as Indian forest land under paragraph (1), the Secretary concerned and the Indian Tribe making the request shall—
 (A)provide for continued public access applicable to the Federal forest land prior to the agreement, except that the Secretary concerned may limit or prohibit such access as needed;
 (B)continue sharing revenue generated by the Federal forest land with State and local governments either—
 (i)on the terms applicable to the Federal forest land prior to the agreement, including, where applicable, 25-percent payments or 50-percent payments; or
 (ii)at the option of the Indian Tribe, on terms agreed upon by the Indian Tribe, the Secretary concerned, and State and county governments participating in a revenue sharing agreement for the Federal forest land;
 (C)comply with applicable prohibitions on the export of unprocessed logs harvested from the Federal forest land;
 (D)recognize all right-of-way agreements in place on Federal forest land prior to commencement of Tribal management activities;
 (E)ensure that all commercial timber removed from the Federal forest land is sold on a competitive bid basis; and
 (F)cooperate with the appropriate State fish and wildlife agency to achieve mutual agreement on the management of fish and wildlife.
 (3)LimitationTreating Federal forest land as Indian forest land for purposes of planning and conducting management activities pursuant to paragraph (1) shall not be construed to designate the Federal forest land as Indian forest lands for any other purpose.
 (4)DefinitionsIn this subsection: (A)Federal forest landThe term Federal forest land means—
 (i)National Forest System lands; and (ii)public lands (as defined in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e))), including Coos Bay Wagon Road Grant lands reconveyed to the United States pursuant to the first section of the Act of February 26, 1919 (40 Stat. 1179), and Oregon and California Railroad Grant lands.
 (B)Secretary concernedThe term Secretary concerned means— (i)the Secretary of Agriculture, with respect to the Federal forest land referred to in subparagraph (A)(i); and
 (ii)the Secretary of the Interior, with respect to the Federal forest land referred to in subparagraph (A)(ii)..
 703.Tribal forest management demonstration projectThe Secretary of the Interior and the Secretary of Agriculture may carry out demonstration projects by which federally recognized Indian Tribes or Tribal organizations may contract to perform administrative, management, and other functions of programs of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.) through contracts entered into under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.).
 704.Rule of applicationNothing in this title, or the amendments made by this title, shall be construed as interfering with, diminishing, or conflicting with the authority, jurisdiction, or responsibility of any State to exercise primary management, control, or regulation of fish and wildlife on land or water within the State (including on public land) under State law.
			VIII Expediting Interagency Consultation
			AForest Plans Not Considered Major Federal Actions
 801.Forest plans not considered major Federal actionsThe development, maintenance, amendment, and revision of a forest plan shall not be considered a major Federal action for purposes of section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
				BAgency Consultation
				811.Consultation under Forest and Rangeland Renewable Resources Planning Act of 1974
 (a)In generalSection 6(d) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)) is amended—
 (1)by striking (d) The Secretary and inserting the following:  (d)Public participation and consultation (1)In generalThe Secretary; and
 (2)by adding at the end the following:  (2)No additional consultation required after approval of land management plans (A)In generalNotwithstanding any other provision of law, the Secretary shall not be required to engage in consultation under this subsection or any other provision of law (including section 7 of the Endangered Species Act (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)) with respect to—
 (i)if a land management plan approved by the Secretary— (I)the listing of a species as threatened or endangered, or a designation of critical habitat pursuant to the Endangered Species Act (16 U.S.C. 1531 et seq.);
 (II)whether the amount or extent of taking specified in the incidental take statement is exceeded; (III)whether new information reveals effects of the action that may affect listed species or critical habitat in a manner or to an extent not previously considered; or
 (IV)whether the identified action is subsequently modified in a manner that causes an effect to the listed species or critical habitat that was not considered in the biological opinion; or
 (ii)any provision of a land management plan adopted as described in clause (i). (B)Effect of paragraphNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency—
 (i)regarding any project, including a project carried out, or proposed to be carried out, in an area designated as critical habitat pursuant to the Endangered Species Act (16 U.S.C. 1531 et seq.); or
 (ii)with respect to the development of an amendment to a land management plan that would result in a significant change in the land management plan.
 (3)Land management plan considered a non-discretionary actionFor purposes of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), a forest management activity carried out by the Secretary concerned pursuant to this Act shall be considered a non-discretionary action..
						(b)Definition of secretary; conforming amendments
 (1)Definition of SecretarySection 3(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601(a)) is amended, in the first sentence of the matter preceding paragraph (1), by inserting (referred to in this Act as the Secretary) after Secretary of Agriculture.
 (2)Conforming amendmentsThe Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) is amended, in sections 4 through 9, 12, 13, and 15, by striking Secretary of Agriculture each place it appears and inserting Secretary.
 812.Consultation under Federal Land Policy and Management Act of 1976Section 202(f) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(f)) is amended—
 (1)by striking (f) The Secretary and inserting the following:  (f)Public involvement (1)In generalThe Secretary; and
 (2)by adding at the end the following:  (2)No additional consultation required after approval of land use plans (A)In generalNotwithstanding any other provision of law, the Secretary shall not be required to engage in consultation under this subsection or any other provision of law (including section 7 of the Endangered Species Act (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)), with respect to—
 (i)the listing of a species as threatened or endangered, or a designation of critical habitat, pursuant to the Endangered Species Act (16 U.S.C. 1531 et seq.), if a land use plan has been adopted by the Secretary as of the date of listing or designation; or
 (ii)any provision of a land use plan adopted as described in clause (i). (B)Effect of paragraph (i)Definition of significant changeIn this subparagraph, the term significant change means a significant change within the meaning of section 219.13(b)(3) of title 36, Code of Federal Regulations (as in effect on the date of enactment of this subparagraph), except that—
 (I)any reference contained in that section to a land management plan shall be deemed to be a reference to a land use plan;
 (II)any reference contained in that section to the Forest Service shall be deemed to be a reference to the Bureau of Land Management; and
 (III)any reference contained in that section to the National Forest Management Act of 1976 (Public Law 94–588; 90 Stat. 2949) shall be deemed to be a reference to this Act.
 (ii)EffectNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency—
 (I)regarding a project carried out, or proposed to be carried out, with respect to a species listed as threatened or endangered, or in an area designated as critical habitat, pursuant to the Endangered Species Act (16 U.S.C. 1531 et seq.); or
 (II)with respect to the development of a new land use plan or the revision of or other significant change to an existing land use plan.
 (3)Land use plan considered non-discretionary actionFor purposes of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), a forest management activity carried out by the Secretary concerned pursuant to this Act shall be considered a non-discretionary action..
					IXMiscellaneous 
			AForest Management Provisions
 901.Clarification of existing categorical exclusion authority related to insect and disease infestationSection 603(c)(2)(B) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(c)(2)(B)) is amended by striking Fire Regime Groups I, II, or III and inserting Fire Regime I, Fire Regime II, Fire Regime III, Fire Regime IV, or Fire Regime V.
 902.Revision of alternate consultation agreement regulationsNot later than 90 days after the date of the enactment of this section, the Secretary of the Interior and the Secretary of Commerce shall revise section 402.13 of title 50, Code of Federal Regulations, to—
 (1)authorize Federal agencies to enter into alternative consultation agreements under which the Federal agency may determine if an action such agency authorizes is likely to adversely affect listed species or critical habitat; and
 (2)if an agency determines such action will not likely adversely affect listed species or critical habitat pursuant to paragraph (1), not require such agency to complete a formal consultation, informal consultation, or written concurrence of the U.S. Fish and Wildlife Service or the National Marine Fisheries Service with respect to such action.
					903.Revision of extraordinary circumstances regulations
 (a)Determinations of extraordinary circumstancesIn determining whether extraordinary circumstances related to a proposed action preclude use of a categorical exclusion, the Forest Service shall not be required to—
 (1)consider whether a proposed action is within a potential wilderness area; (2)consider whether a proposed action affects a Forest Service sensitive species;
 (3)conduct an analysis under section 220.4(f) of title 36, Code of Federal Regulations, of the proposed action’s cumulative impact (as the term is defined in section 1508.7 of title 40, Code of Federal Regulations);
 (4)consider a determination under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) that a proposed action may affect, but is not likely to adversely affect, threatened, endangered, or candidate species, or designated critical habitats; or
 (5)consider a determination under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) that a proposed action may affect, and is likely to adversely affect threatened, endangered, candidate species, or designated critical habitat if the agency is in compliance with the applicable provisions of the biological opinion.
 (b)Proposed rulemakingNot later than 60 days after the date of enactment of this Act, the Secretary of Agriculture shall publish a notice of proposed rulemaking to revise section 220.6(b) of title 36, Code of Federal Regulations to conform such section with subsection (a).
 (c)Additional revisionAs part of the proposed rulemaking described in subsection (b), the Secretary of Agriculture shall revise section 220.5(a)(2) of title 36, Code of Federal Regulations, to provide that the Forest Service shall not be required to consider proposals that would substantially alter a potential wilderness area as a class of actions normally requiring environmental impact statements.
 (d)Additional actionsNot later than 120 days after the date of enactment of this Act, the Secretary of Agriculture shall issue final regulations to carry out the revisions described in subsections (b) and (c).
					904.Conditions on Forest Service road decommissioning
 (a)Consultation with affected countyWhenever any Forest Service defined maintenance level one- or two-system road within a designated high-fire prone area of a unit of the National Forest System is considered for decommissioning, the Forest Supervisor of that unit of the National Forest System shall—
 (1)consult with the government of the county containing the road regarding the merits and possible consequences of decommissioning the road; and
 (2)solicit possible alternatives to decommissioning the road. (b)Period prior to decommissionA Forest Service road described in subsection (a) may not be decommissioned without the advance approval of the Regional Forester.
					905.Prohibition on application of Eastside Screens requirements on National Forest System lands
 (a)Repeal of Eastside Screens requirementsNotwithstanding any other provision of law, the Secretary of Agriculture shall immediately withdraw the Interim Management Direction Establishing Riparian, Ecosystem, and Wildlife Standards for Timber Sales (commonly known as the Eastside Screens requirements), including all preceding or associated versions of these amendments.
 (b)Effect of repealOn and after the date of the enactment of this Act, the Secretary of Agriculture may not apply to National Forest System lands any of the amendments repealed under subsection (a).
 906.Use of site-specific forest plan amendments for certain projects and activitiesIf the Secretary concerned determines that, in order to conduct a project or carry out an activity implementing a forest plan, an amendment to the forest plan is required, the Secretary concerned shall execute such amendment as a nonsignificant plan amendment through the record of decision or decision notice for the project or activity.
				907.Knutson-Vandenberg Act modifications
 (a)Deposits of funds from national forest timber purchasers requiredSection 3(a) of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b(a)), is amended by striking The Secretary and all that follows through any purchaser and inserting the following: The Secretary of Agriculture shall require each purchaser.
 (b)Conditions on use of depositsSection 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b), is amended—
 (1)by striking Such deposits and inserting the following:  (b)Amounts deposited under subsection (a);
 (2)by redesignating subsection (c) as subsection (d); and (3)by inserting before subsection (d), as so redesignated, the following new subsection (c):
							
								(c)
 (1)Amounts in the special fund established pursuant to this section— (A)shall be used exclusively to implement activities authorized by subsection (a); and
 (B)may be used anywhere within the Forest Service Region from which the original deposits were collected.
 (2)The Secretary of Agriculture may not deduct overhead costs from the funds collected under subsection (a), except as needed to fund personnel of the responsible Ranger District for the planning and implementation of the activities authorized by subsection (a)..
 908.Application of Northwest Forest Plan Survey and Manage Mitigation Measure Standard and GuidelinesThe Northwest Forest Plan Survey and Manage Mitigation Measure Standard and Guidelines shall not apply to any National Forest System lands or public lands.
 909.Reconstruction and repair included in good neighbor agreementsSection 8206(a)(3) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)(3)) is amended— (1)in subparagraph (A)—
 (A)in clause (ii), by striking and; (B)by redesignating clause (iii) as clause (iv); and
 (C)by inserting after clause (ii) the following new clause:  (iii)construction, reconstruction, repair or restoration of roads as necessary to achieve project objectives; and; and
 (2)by amending subparagraph (B) to read as follows:  (B)ExclusionsThe term forest, rangeland, and watershed restoration services does not include construction, alteration, repair or replacement of public buildings or works..
 910.Logging and mechanized operationsThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended— (1)in section 3 (29 U.S.C. 203)—
 (A)in subsection (l), by striking well-being. and inserting well-being, and that employment of employees ages sixteen or seventeen years in a logging or mechanized operation in an occupation that the Secretary of Labor finds and declares to be particularly hazardous for the employment of individuals of such ages shall not be deemed to constitute oppressive child labor if such employee is employed by his parent or by a person standing in the place of his parent in a logging or mechanized operation owned or operated by such parent or person.; and
 (B)by adding at the end the following:  (z) (1)Logging—
 (A)means— (i)the felling, skidding, yarding, loading and processing of timber by equipment other than manually operated chainsaws and cable skidders;
 (ii)the felling of timber in mechanized operations; (iii)the bucking or converting of timber into logs, poles, ties, bolts, pulpwood, chemical wood, excelsior wood, cordwood, fence posts, or similar products;
 (iv)the collecting, skidding, yarding, loading, transporting and unloading of such products in connection with logging;
 (v)the constructing, repairing and maintaining of roads or camps used in connection with logging; the constructing, repairing, and maintenance of machinery or equipment used in logging; and
 (vi)other work performed in connection with logging; and (B)does not include the manual use of chain saws to fell and process timber and the use of cable skidders to bring the timber to the landing.
 (2)Mechanized operation— (A)means the felling, skidding, yarding, loading and processing of timber by equipment other than manually operated chainsaws and cable skidders; and
 (B)includes whole tree processors, cut-to-length processors, stroke boom delimbers, wheeled and track feller-bunchers, pull thru delimbers, wheeled and track forwarders, chippers, grinders, mechanical debarkers, wheeled and track grapple skidders, yarders, bulldozers, excavators, and log loaders.; and
 (2)in section 13(c) (29 U.S.C. 211(c)), by adding at the end the following:  (8)The provisions of section 12 relating to child labor shall apply to an employee who is 16 or 17 years old employed in a logging or mechanized operation in an occupation that the Secretary of Labor finds and declares to be particularly hazardous for the employment of children ages 16 or 17, except where such employee is employed by his parent or by a person standing in the place of his parent in a logging or mechanized operation owned or operated by such parent or person..
					910A.Study on use of unmanned aerial vehicles to support wildland fire response and management
 (a)Study requiredThe Secretary of Agriculture shall conduct a study to evaluate— (1)the feasibility, safety, and cost effectiveness of using unmanned aerial vehicles for the purposes of supporting wildland fire response and suppression and forest restoration and management; and
 (2)the effect that increased use of unmanned aerial vehicles for such purposes will have on employment.
 (b)ConsultationIn conducting the study, the Secretary of Agriculture shall consult with the heads of other Federal agencies involved in wildfire suppression and aviation, including the Secretary of the Interior, the Secretary of Homeland Security, the Secretary of Defense, and the Secretary of Transportation.
 (c)Reporting requirementNot later than two years after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report containing the results of the study.
					910B.Pilot project for forest health, watershed improvement, and habitat restoration in New Mexico
 (a)Pilot project establishedThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall conduct a pilot project within the Lincoln National Forest, Cibola National Forest, and Gila National Forest in the State of New Mexico to analyze and demonstrate the effectiveness of various tools and techniques to address the following natural resource concerns:
 (1)Thinning for forest health. (2)Watershed improvement.
 (3)Habitat restoration. (b)Authorized activitiesThe Secretary of Agriculture in carrying out the pilot project established under subsection (a) may conduct applied silvicultural investigations and treatments, including—
 (1)silvicultural investigations conducted for the purposes of information gathering and research relating to the natural resource concerns described in subsection (a); and
 (2)mechanical thinning. (c)Objections to silvicultural investigation or treatmentThe Secretary may not carry out a silvicultural investigation or treatment under this section if a county in which such investigation or treatment would be conducted objects to such investigation or treatment.
 (d)Environmental assessment under the National Environmental Policy ActForest management activities carried out by the Secretary of Agriculture under this section are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
 (e)Consultation under the Endangered Species ActForest management activities carried out by the Secretary of Agriculture under this section shall be subject to section 123, including subsection (b) of such section.
 (f)Public participationThe Secretary shall encourage meaningful public participation during preparation of a silvicultural investigation or treatment under this section.
					(g)Arbitration pilot program resolution
 (1)In generalAn objection or protest to a forest management activity carried out pursuant to this section shall be addressed through the arbitration program established under section 311.
 (2)Limitation on number of arbitrationsAn arbitration described in paragraph (1) shall not be counted towards the limitation on number of arbitrations under section 311(a)(3).
 (h)TerminationThe authority to carry out this section shall terminate on the date that is 7 years after the date of the enactment of this section.
					BOregon and California Railroad Grant Lands and Coos Bay Wagon Road Grant Lands
 911.Amendments to the Act of August 28, 1937The first section of the Act of August 28, 1937 (50 Stat. 874; 43 U.S.C. 2601 et seq.), is amended— (1)by striking principal of sustained yield and inserting principle of sustained yield;
 (2)by striking facilties and inserting facilities; and (3)by striking That timber from said lands in an amount and inserting That timber from said lands in the amount that is the greater of: .
					912.Oregon and California Railroad Grant Lands and Coos Bay Wagon Road Grant lands permanent rights of
			 access
 (a)Creation of permanent rights of access requiredNotwithstanding any other provision of law, on the date of the enactment of this section, reciprocal road right-of-way permits, grants, and agreements issued to a private landowner by the Secretary of the Interior pursuant to subpart 2812 of part 2810 of title 43, Code of Federal Regulations, or its predecessor regulation shall become permanent rights of access that are recordable and that shall run with the land.
 (b)Records updatedNot later than 60 days after the date of the enactment of this Act, the reciprocal road right-of-way permits, grants, and agreements described in subsection (a) shall be amended to reflect the permanent rights of access required under subsection (a) and recorded by the Secretary of the Interior in each county where the lands are located. No other amendments shall be made to such right-of-way permits, grants, and agreements.
					913.Management of Bureau of Land Management lands in Western Oregon
 (a)In generalAll of the public land managed by the Bureau of Land Management in the Northwest District, Roseburg District, Coos Bay District, Medford District, and the Klamath Resource Area of the Lakeview District in the State of Oregon shall hereafter be managed pursuant to title I of the Act of August 28, 1937 (43 U.S.C. 1181a through 1181e). Except as provided in subsection (b), all of the revenue produced from such land shall be deposited in the Treasury of the United States in the Oregon and California land-grant fund and be subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).
					(b)Certain exclusions
 (1)Certain lands excludedSubsection (a) does not apply to— (A)the Yaquina Head Outstanding Natural Area established under section 119 of Public Law 96–199 (43 U.S.C. 1783);
 (B)lands managed under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.); (C)lands managed under the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (D)lands managed under the National Trails System Act (16 U.S.C. 1241 et seq.). (2)Certain revenue excludedSubsection (a) does not apply to any revenue that is required to be deposited in the Coos Bay Wagon Road grant fund pursuant to sections 1 through 4 of the Act of May 24, 1939 (43 U.S.C. 2621–2624).
						CTimber Innovation
 921.DefinitionsIn this subtitle: (1)Innovative wood productThe term innovative wood product means a type of building component or system that uses large panelized wood construction, including mass timber.
 (2)Mass timberThe term mass timber includes— (A)cross-laminated timber;
 (B)nail laminated timber; (C)glue laminated timber;
 (D)laminated strand lumber; and (E)laminated veneer lumber.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Research and Development deputy area and the State and Private Forestry deputy area of the Forest Service.
 (4)Tall wood buildingThe term tall wood building means a building designed to be— (A)constructed with mass timber; and
 (B)more than 85 feet in height. 922.Clarification of research and development program for wood building construction (a)In generalThe Secretary shall conduct performance-driven research and development, education, and technical assistance for the purpose of facilitating the use of innovative wood products in wood building construction in the United States.
 (b)ActivitiesIn carrying out subsection (a), the Secretary shall— (1)after receipt of input and guidance from, and collaboration with, the wood products industry, conservation organizations, and institutions of higher education, conduct research and development, education, and technical assistance at the Forest Products Laboratory or through the State and Private Forestry deputy area that meets measurable performance goals for the achievement of the priorities described in subsection (c); and
 (2)after coordination and collaboration with the wood products industry and conservation organizations, make competitive grants to institutions of higher education to conduct research and development, education, and technical assistance that meets measurable performance goals for the achievement of the priorities described in subsection (c).
 (c)PrioritiesThe research and development, education, and technical assistance conducted under subsection (a) shall give priority to—
 (1)ways to improve the commercialization of innovative wood products; (2)analyzing the safety of tall wood building materials;
 (3)calculations by the Forest Products Laboratory of the life cycle environmental footprint, from extraction of raw materials through the manufacturing process, of tall wood building construction;
 (4)analyzing methods to reduce the life cycle environmental footprint of tall wood building construction;
 (5)analyzing the potential implications of the use of innovative wood products in building construction on wildlife; and
 (6)one or more other research areas identified by the Secretary, in consultation with conservation organizations, institutions of higher education, and the wood products industry.
 (d)TimeframeTo the maximum extent practicable, the measurable performance goals for the research and development, education, and technical assistance conducted under subsection (a) shall be achievable within a 5-year timeframe.
					XMajor Disaster for Wildfire on Federal Land
 1001.Wildfire on Federal landsSection 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) is amended—
 (1)by striking (2) and all that follows through means and inserting the following:  (2)Major disaster (A)Major disasterThe term major disaster means; and
 (2)by adding at the end the following:  (B)Major disaster for wildfire on Federal landsThe term major disaster for wildfire on Federal lands means any wildfire or wildfires, which in the determination of the President under section 802 warrants assistance under section 803 to supplement the efforts and resources of the Department of the Interior or the Department of Agriculture—
 (i)on Federal lands; or (ii)on non-Federal lands pursuant to a fire protection agreement or cooperative agreement..
 1002.Declaration of a major disaster for wildfire on Federal landsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:
				
					VIIIMajor Disaster for Wildfire on Federal Land
 801.DefinitionsAs used in this title— (1)Federal landThe term Federal land means—
 (A)any land under the jurisdiction of the Department of the Interior; and (B)any land under the jurisdiction of the United States Forest Service.
 (2)Federal land management agenciesThe term Federal land management agencies means— (A)the Bureau of Land Management;
 (B)the National Park Service; (C)the Bureau of Indian Affairs;
 (D)the United States Fish and Wildlife Service; and (E)the United States Forest Service.
 (3)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including support, response, emergency stabilization activities, and other emergency management activities of wildland firefighting on Federal lands (or on non-Federal lands pursuant to a fire protection agreement or cooperative agreement) by the Federal land management agencies covered by the wildfire suppression subactivity of the Wildland Fire Management account or the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies.
							802.Procedure for declaration of a major disaster for wildfire on Federal lands
 (a)In generalThe Secretary of the Interior or the Secretary of Agriculture may submit a request to the President consistent with the requirements of this title for a declaration by the President that a major disaster for wildfire on Federal lands exists.
 (b)RequirementsA request for a declaration by the President that a major disaster for wildfire on Federal lands exists shall—
 (1)be made in writing by the respective Secretary; (2)certify that the amount appropriated in the current fiscal year for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary, net of any concurrently enacted rescissions of wildfire suppression funds, increases the total unobligated balance of amounts available for wildfire suppression by an amount equal to or greater than the average total costs incurred by the Federal land management agencies per year for wildfire suppression operations, including the suppression costs in excess of appropriated amounts, over the previous ten fiscal years;
 (3)certify that the amount available for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary will be obligated not later than 30 days after such Secretary notifies the President that wildfire suppression funds will be exhausted to fund ongoing and anticipated wildfire suppression operations related to the wildfire on which the request for the declaration of a major disaster for wildfire on Federal lands pursuant to this title is based; and
 (4)specify the amount required in the current fiscal year to fund wildfire suppression operations related to the wildfire on which the request for the declaration of a major disaster for wildfire on Federal lands pursuant to this title is based.
 (c)DeclarationBased on the request of the respective Secretary under this title, the President may declare that a major disaster for wildfire on Federal lands exists.
							803.Wildfire on Federal lands assistance
 (a)In generalIn a major disaster for wildfire on Federal lands, the President may transfer funds, only from the account established pursuant to subsection (b), to the Secretary of the Interior or the Secretary of Agriculture to conduct wildfire suppression operations on Federal lands (and non-Federal lands pursuant to a fire protection agreement or cooperative agreement).
 (b)Wildfire suppression operations accountThe President shall establish a specific account for the assistance available pursuant to a declaration under section 802. Such account may only be used to fund assistance pursuant to this title.
							(c)Limitation
 (1)Limitation of transferThe assistance available pursuant to a declaration under section 802 is limited to the transfer of the amount requested pursuant to section 802(b)(4). The assistance available for transfer shall not exceed the amount contained in the wildfire suppression operations account established pursuant to subsection (b).
 (2)Transfer of fundsFunds under this section shall be transferred from the wildfire suppression operations account to the wildfire suppression subactivity of the Wildland Fire Management Account.
 (d)Prohibition of other transfersExcept as provided in this section, no funds may be transferred to or from the account established pursuant to subsection (b) to or from any other fund or account.
 (e)Reimbursement for Wildfire suppression operations on non-Federal landIf amounts transferred under subsection (c) are used to conduct wildfire suppression operations on non-Federal land, the respective Secretary shall—
 (1)secure reimbursement for the cost of such wildfire suppression operations conducted on the non-Federal land; and
 (2)transfer the amounts received as reimbursement to the wildfire suppression operations account established pursuant to subsection (b).
 (f)Annual Accounting and reporting requirementsNot later than 90 days after the end of each fiscal year for which assistance is received pursuant to this section, the respective Secretary shall submit to the Committees on Agriculture, Appropriations, the Budget, Natural Resources, and Transportation and Infrastructure of the House of Representatives and the Committees on Agriculture, Nutrition, and Forestry, Appropriations, the Budget, Energy and Natural Resources, Homeland Security and Governmental Affairs, and Indian Affairs of the Senate, and make available to the public, a report that includes the following:
 (1)The risk-based factors that influenced management decisions regarding wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary concerned.
 (2)Specific discussion of a statistically significant sample of large fires, in which each fire is analyzed for cost drivers, effectiveness of risk management techniques, resulting positive or negative impacts of fire on the landscape, impact of investments in preparedness, suggested corrective actions, and such other factors as the respective Secretary considers appropriate.
 (3)Total expenditures for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary, broken out by fire sizes, cost, regional location, and such other factors as the such Secretary considers appropriate.
 (4)Lessons learned. (5)Such other matters as the respective Secretary considers appropriate.
 (g)Savings provisionNothing in this title shall limit the Secretary of the Interior, the Secretary of Agriculture, Indian Tribe, or a State from receiving assistance through a declaration made by the President under this Act when the criteria for such declaration have been met..
 1003.Prohibition on transfersNo funds may be transferred to or from the Federal land management agencies’ wildfire suppression operations accounts referred to in section 801(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act to or from any account or subactivity of the Federal land management agencies, as defined in section 801(2) of such Act, that is not used to cover the cost of wildfire suppression operations.
			XIDisaster Relief and Wildfire Adjustment
 1101.Increase in maximum adjustment to accommodate wildfire fundingSection 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control of 1985 is amended— (1)in clause (i), by striking subclause (I) and inserting the following:
					
 (I)the average over the previous 10 years (excluding the highest and lowest years) of the sum of— (aa)funding provided for disaster relief (as that term is defined on the date immediately before the date of enactment of the Resilient Federal Forests Act of 2017);
 (bb)non-emergency funding provided for wildfire suppression and other wildfire related activities under the Wildland Fire Management and FLAME Wildfire Suppression Reserve Fund accounts of the Department of Agriculture and the Department of the Interior; and
 (cc)10 percent of the funding for disaster relief designated as an emergency under subparagraph (A)(i); and; 
 (2)in clause (ii), by striking the Budget Control Act of 2011 and inserting the Resilient Federal Forests Act of 2017; and (3)by striking clause (iii) and inserting the following:
					
 (iii)For the purposes of this subparagraph, the term disaster relief means— (I)activities carried out pursuant to a determination under section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)); or
 (II)amounts made available, pursuant to a declaration under section 802 of such Act that a major disaster for wildfire on Federal lands exists, to the wildfire suppression operations account established under section 803 of such Act..
				
	Passed the House of Representatives November 1, 2017.Karen L. Haas,Clerk
